    Case 2:19-cv-08441-JFW-JPR Document 21 Filed 05/14/20 Page 1 of 1 Page ID #:454




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.       CV 19-8441-JFW(JPRx)                                                 Date: May 14, 2020

Title:         Agustin Castaneda -v- Hungry Man, Inc.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

               Shannon Reilly                                     None Present
               Courtroom Deputy                                   Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                        ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                     None

PROCEEDINGS (IN CHAMBERS):                   ORDER TAKING UNDER SUBMISSION PLAINTIFF'S
                                             MOTION TO REMAND IMPROPERLY REMOVED
                                             CLASS ACTION [filed 4/20/20; Docket No. 16]

       Plaintiff's Motion to Remand Improperly Removed Class Action is currently on calendar for
May 18, 2020, at 1:30 p.m. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local
Rule 7-15, the Court finds that this matter is appropriate for decision without oral argument. The
hearing calendared for May 18, 2020 is hereby vacated and the matter is taken off calendar. The
matter will be deemed submitted on the vacated hearing date and the clerk will notify the parties
when the Court has reached a decision.

         IT IS SO ORDERED.




S:\JFW\0 ECF READY FOLDER\LA 19 CV 8441 MO Mtn to Remand Under Submission.wpd
(Rev. 2/15/08)                                                                     Initials of Deputy Clerk sr
